DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 1 June 2022, on an application filed 14 April 2020, which claims foreign priority to an application filed 24 April 2019.
Claims 1-10 have been amended.
Claim 11 has been added by amendment.
Claims 1-11 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1-10 under 35 USC 101 have been upheld. Please see below for further details.  
The rejection of claims 1-10 under 35 USC 112 have been upheld to the extent shown below. Please see below for further details.  


Drawings

The drawings were received on 1 June 2022. These drawings are accepted.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and 11 recite the steps of determine whether the data type of the extracted piece of medical data satisfies every data type corresponding to the finding of the subject. The patent application does not provide an adequate formula or algorithm explaining how the system determines whether the data type of the extracted piece of medical data satisfies every data type corresponding to the finding of the subject. For example, the published specification, in paragraph [0057] refers to an extraction condition. The specification does not, however, disclose an adequate formula or algorithm explaining how the system determines whether the data type of the extracted piece of medical data satisfies every data type corresponding to the finding of the subject. Therefore, one skilled in the art of healthcare intervention, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed. 

Claims 8 and 9 have similar issues with regard to wherein the system, respectively, estimates as a finding candidate, based on a physical characteristic and a chief complaint of the subject, an item related to diagnosis of the subject, and estimates as a finding candidate, based on the medical data of the subject managed at the first facility, an item related to diagnosis of the subject. The patent application does not provide an adequate formula or algorithm explaining how the system estimates as a finding candidate, based on data, an item related to diagnosis of the subject. For example, the specification, in paragraph [0042] indicates that the system may estimate a finding based on data. The specification does not, however, disclose an adequate formula or algorithm explaining how the system estimates as a finding candidate, based on data, an item related to diagnosis of the subject. Therefore, one skilled in the art of healthcare intervention, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed. 

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The following comprises an incomplete list of errors which make the claims indefinite:
7.	when a reference range of a data value for the first facility and a reference range of a data value for the second facility are different from each other for medical data of the lacked data type, the reference ranges being compared to each other for diagnosis, the processing circuitry displays information that gives notification of the reference range difference in association with the piece of medical data extracted from the second facility (What does this mean? It is unclear whether the reference range of a data value is the range against which the data value is compared for diagnosis or whether it is an actual value of the data value that comprises a range.);
8.	wherein the processing circuitry: estimates as a finding candidate, based on a physical characteristic and a chief complaint of the subject, an item related to diagnosis of the subject, displays the estimated finding candidate in a selectable manner, and sets, when the finding candidate is selected, the finding candidate as the finding of the subject (It is entirely unclear what this claim is attempting to encompass.); and
9. 	wherein the processing circuitry: estimates as a finding candidate, based on the medical data of the subject managed at the first facility, an item related to diagnosis of the subject, displays the estimated finding candidate in a selectable manner, and sets, when the finding candidate is selected, the finding candidate as the finding of the subject (It is entirely unclear what this claim is attempting to encompass.).

Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-9 and 11 are drawn to a medical information processing apparatus comprising a processing circuitry configured to: set, as a finding, an item related to diagnosis of a subject; extract a piece of medical data of a data type corresponding to the finding of the subject from medical data of the subject managed a first facility, wherein the extraction is performed based on setting information associated with, for each type of finding, a data type of medical data to be displayed; determine whether the data type of the extracted piece of medical data satisfies every data type corresponding to the finding of the subject; when the data type of the extracted piece of medical data does not satisfy every data type corresponding to the finding of the subject, further extract a piece of medical data of a lacked data type from medical data of the subject managed at a second facility other than the first facility; display on a screen the piece of medical data extracted from the first facility; and when the piece of medical data of the lacked data type is extracted from the second facility, display in association with each other on the same screen (a) the piece of medical data extracted from the second facility and (b) information that identifies the second facility from which the further extraction is made, which is within the four statutory categories (i.e. a machine). Claim 10 is drawn to a medical information processing method comprising: set, as a finding, an item related to diagnosis of a subject; extract a piece of medical data of a data type corresponding to the finding of the subject from medical data of the subject managed a first facility, wherein the extraction is performed based on setting information associated with, for each type of finding, a data type of medical data to be displayed; determine whether the data type of the extracted piece of medical data satisfies every data type corresponding to the finding of the subject; when the data type of the extracted piece of medical data does not satisfy every data type corresponding to the finding of the subject, further extract a piece of medical data of a lacked data type from medical data of the subject managed at a second facility other than the first facility; display on a screen the piece of medical data extracted from the first facility; and when the piece of medical data of the lacked data type is extracted from the second facility, display in association with each other on the same screen (a) the piece of medical data extracted from the second facility and (b) information that identifies the second facility from which the further extraction is made, which is within the four statutory categories (i.e., a process). 

Apart from the display step and the use of generic technology (discussed further below), each of these limitations describes activities that would normally be performed by medical personnel when collaboratively diagnosing a patient: users would consider findings of a patient, access information and request needed information from other users that have that information, and would share accordingly. As stated in the Revised Guidance, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) are an example of organizing human activity, and in particular a fundamental economic practice. (Revised Guidance, 84 Fed. Reg. at 52). The interactions medical personnel sharing medical information falls under this description. In sum, the subject matter of the independent claims are a fundamental economic practice, which is one of the certain methods of organizing human activity identified in the Revised Guidance.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and one additional element – displaying on a screen the piece of medical data ... The various structural elements processor (including apparatus, processing circuitry, facility) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to displaying on a screen the piece of medical data generically provides an apply it function to the material, it does not specifically apply the treatment plan as this step is nominal and insignificant. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being obvious over Oliveria et al. (U.S. PG-Pub 2018/0350466 A1), hereinafter Oliveria, further in view of Sabol et al. (U.S. PG-Pub 2004/0122702 A1), hereinafter Sabol.

As per claims 1 and 10, Oliveria discloses a medical information processing method and apparatus comprising a processing circuitry (Oliveria, Figs. 1 and 3.) configured to: 
set, as a finding, an item related to diagnosis of a subject (Oliveria, Fig. 3 #301 and paragraph 25, where a user sets a new finding.); 
extract a piece of medical data of a data type corresponding to the finding of the subject from medical data of the subject managed a first facility, wherein the extraction is performed based on setting information associated with, for each type of finding, a data type of medical data to be displayed (Oliveria discloses extracts clinical data relevant to the image finding, this data would be “clinical data type.”, see Fig. 3 #302. 
determine whether the data type of the extracted piece of medical data satisfies every data type corresponding to the finding of the subject (A secondary data type set is “incidental data type” if the system determines that the finding is an incidental finding, see Fig. 3 #304 and paragraphs 16, 17 and 26. When the system determines that the finding is an incidental data type, it is determining that the extracted medical data, herein clinical data, does not satisfy every data type corresponding to the finding of the subject.); 
when the data type of the extracted piece of medical data does not satisfy every data type corresponding to the finding of the subject, further extract a piece of medical data of a lacked data type from medical data of the subject managed ... (When the system determines that the finding is an incidental data type, that is, it determines that the extracted clinical data does not satisfy every data type, it extracts further information relevant to the incidental finding, such as the Fleischner clinical guidelines, see Fig. 3 #304 and paragraphs 16, 17 and 26.  );
display on a screen the piece of medical data extracted from the first facility (Oliveria, Fig. 4 #402, relevant clinical information displayed.); and 
when the piece of medical data of the lacked data type is extracted from the second facility, display in association with each other on the same screen (a) the piece of medical data extracted ... and (b) information that identifies the origination source of the data ... from which the further extraction is made (Oliveria discloses displaying the extracted clinical guidelines with information identifying where it is from, see Fig. 4 #406.).

Oliveria discloses external data accessed by the system, such as the Fleischner guidelines, however these guidelines are input into the system and then accessed locally when needed. Oliveria fails to explicitly disclose a second facility from which the data is extracted.

However, Sabol teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to access and integrate needed data from multiple facilities (Sabol, Figs. 3 and 4 and corresponding text.) in order to provide patient treatment using all known and available sources of patient and healthcare data.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for retrieving data related to patient findings of Oliveria to include Sabol’s method to access and integrate needed data from multiple facilities (Sabol, Figs. 3 and 4 and corresponding text.) in order to arrive at a system for retrieving data related to patient findings that can provide patient treatment using all known and available sources of patient and healthcare data. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2-6, 8, 9 and 11, Oliveria/Sabol discloses claim 1, discussed above. Oliveria/Sabol also discloses:
2. 	determines whether a piece of medical data of the lacked data type is available in the medical data of the subject managed at the second facility, and when it is determined that a piece of medical data of the lacked data type is available, displays on the screen an operation element through which display of the piece of medical data of the lacked data type is instructed (System presents various selectable incidental finding elements through which selection of which results in display of the external data, see Fig. 3 #303-304, paragraphs 25-26 and 28 and Fig. 4 and paragraph 28:  “In an exemplary embodiment, the radiologist may click on the user interface 104, including the AIR Ring dashboard display of the LHPP profile, to confirm a incidental finding calculation engine 112 definition of the new finding of the lung nodule as an incidental finding, within the section of incidental findings 404. Once the lung nodule is defined as an incidental finding, the incidental finding calculation engine 112 displays, on the display 106, patient clinical information 402 relevant to the lung nodule, e.g. clinical information stating the incidental lung nodule size, patient smoking history, and patient family history of cancer, the LHPP profile, and the clinical guidelines 406 specific to the incidental lung nodule ... .);
3.	wherein, when the operation element is operated, the processing circuitry displays on the screen the piece of medical data extracted from the second facility when the operation element is operated, the processing circuitry displays the lacked medical data extracted from the second facility in the display region for displaying the lacked medical data (The lacked medical data from the Fleischner guidelines are presented when the incidental finding is selected, see paragraph 28. Sabol, Figs. 3 and 4 and corresponding text disclose gathering data from a plurality of sources.);
4.	wherein, when the operation element is operated, the processing circuitry extracts the piece of medical data of the lacked data type from the second facility (Medical data from external source is presented, see paragraph 28 of Oliveria. Sabol, Figs. 3 and 4 and corresponding text.);
5. 	wherein, when it is determined that no piece of medical data of the lacked data type is available in the medical data of the subject managed at the second facility, the processing circuitry displays on the screen information that gives notification of the lacked data type.  
wherein, when it is determined that the lacked medical data is unavailable in the medical data of the subject managed at the second facility, the processing circuitry displays information that gives notification of lack of the medical data in the display region for displaying the lacked medical data (When more information is needed that is not available, the system presents follow up recommendations #408, see paragraph 28. User can select the follow-up recommendations, i.e., the lacked medical data, see paragraph 26: “... the radiologist may click on the LHPP profile displayed on the in-workflow tool to confirm the follow-up recommendations generated by incidental finding calculation engine 112 on the basis of engine 112's definition of a new imaging finding as an incidental finding (IF). For example, after the radiologist identifies and labels a new finding using the in-workflow tool AIR Ring, the AIR Ring dashboard tool may create a dashboard with a LHPP profile and relevant patient clinical information to aid radiologists in confirming the follow-up recommendations generated by incidental finding calculation engine 112, where the recommendations are based on the engine's defined incidental findings.”);
6. 	wherein, when it is determined that no piece of medical data of the lacked data type is available in the medical data of the subject managed at the second facility, the processing circuitry displays on the screen an operation element through which examination related to acquisition of a piece of medical data of the lacked data type  is requested (User can select the follow-up recommendations, i.e., the lacked medical data, see paragraph 26: “... the radiologist may click on the LHPP profile displayed on the in-workflow tool to confirm the follow-up recommendations generated by incidental finding calculation engine 112 on the basis of engine 112's definition of a new imaging finding as an incidental finding (IF). For example, after the radiologist identifies and labels a new finding using the in-workflow tool AIR Ring, the AIR Ring dashboard tool may create a dashboard with a LHPP profile and relevant patient clinical information to aid radiologists in confirming the follow-up recommendations generated by incidental finding calculation engine 112, where the recommendations are based on the engine's defined incidental findings.”);
8. 	wherein the processing circuitry: estimates as a finding candidate, based on a physical characteristic and a chief complaint of the subject, an item related to diagnosis of the subject, displays the estimated finding candidate in a selectable manner, and sets, when the finding candidate is selected, the finding candidate as the finding of the subject (See Fig. 4 #402 and 406.); 
9. 	wherein the processing circuitry: estimates as a finding candidate, based on the medical data of the subject managed at the first facility, an item related to diagnosis of the subject, displays the estimated finding candidate in a selectable manner, and sets, when the finding candidate is selected, the finding candidate as the finding of the subject (Oliveria, Figs. 3 and 4.); and
11.	disposes, for each data type corresponding to the finding of the subject, a display region for displaying medical data of the data type on the screen, and displays the pieces of medical data extracted from the first facility and the second facility in the respective display regions for displaying medical data of the respective data types (Oliveria, Fig 4. comprises display regions for types of data, such as clinical data and incidental finding guidelines. Sabol, Figs. 3 and 4 and corresponding text disclose gathering data from a plurality of sources.).


Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Oliveria/Sabol, further in view of Katayev et al. (U.S. PG-Pub 2014/0236491 A1), hereinafter Katayev.

As per claim 7, Oliveria/Sabol discloses claim 1, discussed above. Oliveria/Sabol also discloses wherein, when a reference range of a data value for the first facility and a reference range of a data value for the second facility are different from each other for medical data of the lacked data type, the reference ranges being compared to each other for diagnosis, the processing circuitry displays information that gives notification of the reference range difference in association with the piece of medical data extracted from the second facility (Oliveria discloses lacked medical data and corresponding notification, such as at Fig. 4. Sabol discloses reference ranges and data from multiple facilities, see Figs. 3 and 4 and paragraph 74.).

Oliveria/Sabol fails to explicitly disclose comparing reference ranges with an indication of a difference between the reference ranges.
 
Katayev teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to disclose comparing reference ranges with an indication of a difference between the reference ranges in order to provide a method “for indirectly determining clinical laboratory reference intervals” (Katayev, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for retrieving data related to patient findings of Oliveria/Sabol to include comparing reference ranges with an indication of a difference between the reference ranges, as taught by Katayev, in order to provide a method “for indirectly determining clinical laboratory reference intervals” (Katayev, Abstract.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 1 June 2022	 concerning the rejection of all claims under 35 U.S.C. 101, 112 and 103(a) have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 USC 112(a and b), Applicant argues on page 9-10 that the amendments to the claims overcome the rejections and that Figs. 3-8 provide the needed examples to disclose the contested material.

The Office respectfully disagrees. Although Applicant’s amendments have overcome the 112(b) rejections of the independent claims, as shown above, the rest of the rejections have not been overcome. Please see the 112 rejections above for further information. 

Further, the Office notes that Applicant has merely indicated that the amendments to the claims overcome the rejections and that Figs. 3-8 provide the needed examples to disclose the contested material, without providing specific arguments as to how or why the amendments and Figures overcome the rejections.


With regard to the rejection of the claims under 35 USC 101, Applicant argues on page 10 that the claims as amended are statutory because the claims: 
directed to not just gathering data, but rather to particular apparatuses and a method for performing data integration and displaying a composited set of data from different facilities in a common screen where the common screen also "display[s] in association with each other ... (a) the piece of medical data extracted from the second facility and (b) information that identifies the second facility from which the further extraction is made."

The Office respectfully disagrees. Unlike Example 42 of the USPTO’s Subject Matter Elegibility Examples, the present claims are merely directed to gathering and displaying data. The limitation directed to displaying data generically provides an apply it function to the material, it does not specifically apply the treatment plan as this step is nominal and insignificant, as shown above. It does not integrate the mental process into a practical application.


With regard to the rejection of the claims under 35 USC 103, Applicant argues on pages 11 that the amended material in the claims presents material not shown in the recited art; specifically, that the claims collect data two sources and show where the source of the data is collected from for one of the sources.

The Office respectfully disagrees. Initially, the Office notes that claims fail to provide this functionality, as cited in the 112 rejection above, as the claims are unsupported by the specification as filed, as shown above. Further, the combination of the references above, Oliveria and Sabol, do disclose the contested material: Oliveria discloses collection of multiple data sets with the display of the originating source of one of the data sets; Sabol discloses collecting multiple data sets from distinct sources.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combination of the cited references disclose the contested limitation.


Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new citation of the previously cited references, as necessitated by amendment, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Oliveria, Sabol and Katayev, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (1 March 2022), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
9 September 2022